ORDER
The Court on September 27, 2010, having ordered that EUGENE M. LaVERGNE of EATONTOWN, who was admitted to the bar of this State in 1990, be temporarily suspended from the practice of law pursuant to Rule l:20-15(k), effective October 27, 2010, for failure to satisfy the award of the District IX Fee Arbitration Committee in District Docket No. IX-2010-0007F and to pay a sanction of $500 to the Disciplinary Oversight Committee;
And EUGENE M. LaVERGNE now having satisfied the fee arbitration award and having paid to the Disciplinary Oversight Committee the $500 sanction;
And good cause appearing;
It is ORDERED that EUGENE M. LaVERGNE is reinstated to the practice of law, effective immediately.